           Case 1:20-cv-06539-JMF Document 93 Filed 09/30/20 Page 1 of 3




September 30, 2020

VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:      In re Citibank August 11, 2020 Wire Transfers, No. 1:20-cv-06539-JMF (S.D.N.Y.)

Dear Judge Furman:

        We submit this letter on behalf of the parties jointly to present a proposed amended
schedule for discovery, in response to this Court’s request during the September 29, 2020
conference. Because the parties have not been able to agree upon a schedule, they put forth their
respective positions below.

      A. Defendants’ Position

As the Court directed, Defendants are proposing a modified case schedule, which, while still
expedited, is less condensed than the schedule now in place. Defendants respectfully submit that
the below schedule would provide the parties with sufficient time to complete the additional
discovery ordered by the Court, as well as expert and regulator discovery. In keeping with the
Court’s previous orders, moreover, Defendants’ proposed schedule provides for the exchange of
pre-trial submissions approximately two weeks before trial. Specifically, Defendants propose
the following:

         Deadline for Fact Discovery – October 23, 2020 (moved from October 9)
         Deadline for Opening Expert Reports – October 27, 2020
         Deadline for Rebuttal Report – November 2, 2020
         Deadline for Reply Reports (if any) – November 6, 2020
         Deadline for Completion of Expert Depositions – November 10, 2020
         Deadline for Pre-trial Submissions – November 13, 2020 (moved from October 16)
         Deadline for Reply Memoranda of Law – November 23, 2020 (moved from October 23)
         Trial – December 9, 2020 (moved from November 9), subject to Court’s availability

         Citibank’s proposed schedule, which calls for the same amount of time for fact discovery
as Defendants’ schedule, actually reduces the time between the subsequent milestones leading to
trial. Indeed, Citibank’s proposal, among other things, reduces the time available to the parties
for expert discovery, and leaves the Court with only 6 days – in contrast to the two week period
under the existing schedule – to review the complete pre-trial submissions. Defendants believe
that their proposed schedule, which postpones trial by only four weeks, is more in keeping with
this Court’s suggestion, during the conference yesterday, that the parties should be afforded
slightly more time between case milestones, not less.


                                                1
          Case 1:20-cv-06539-JMF Document 93 Filed 09/30/20 Page 2 of 3




       Defendants respectfully request that the Court adopt their proposal.

   B. Plaintiff’s Position

       Citibank proposes the following case schedule, which extends the trial date by ten days,
with appropriate extensions of interim deadlines:

       Deadline for Completion of Production of Control Documents – October 8, 2020
       Deadline for Completion of Fact Depositions – October 23, 2020
       Deadline for Experts’ Direct Affidavits – October 26, 2020
       Deadline for Experts’ Rebuttal Affidavits – October 30, 2020
       Deadline for Experts’ Reply Affidavits (if necessary) – November 3, 2020
       Deadline for Completion of Expert Depositions – November 6, 2020
       Deadline for Pre-trial Submissions – November 8, 2020
       Deadline for Reply Memoranda of Law – November 13, 2020
       Trial – November 19, 2020 (subject to the Court’s availability)

        Citibank’s proposal is reasonable and endeavors to maintain the existing framework
while giving sufficient time for the parties to address the most recent Court orders – specifically
by extending the fact deposition deadline by two weeks. The interim deadlines that follow are
consistent with the defendants’ proposal to have expert discovery completed before pre-trial
submissions, and recognizes Citibank’s strong interest in moving the case forward expeditiously.
The schedule is compressed but manageable for the parties, who will have 11 days after opening
pre-trial submissions to prepare for a straightforward 1-2 day trial. If this schedule is also
acceptable to the Court given the Court’s other competing obligations, we respectfully request
the Court adopt Citibank’s proposal.



                                    [Signature Page Follows]




                                                 2
         Case 1:20-cv-06539-JMF Document 93 Filed 09/30/20 Page 3 of 3




Respectfully submitted,

By:   /s/ Robert Loigman              By:   /s/ Matthew D. Ingber
      Robert Loigman                        Matthew D. Ingber

      QUINN EMANUEL URQUHART &              MAYER BROWN LLP
      SULLIVAN, LLP                         1221 Avenue of the Americas
      51 Madison Avenue, 22nd Floor         New York, New York 10020
      New York, New York 10010              (212) 506-2500
      (212) 849-7000
                                            John F. Baughman
      Attorneys for Defendants              THE LAW OFFICES OF JOHN F. BAUGHMAN,
                                            PLLC
                                            299 Broadway, Suite 207
                                            New York, New York 10007
                                            (347) 241-6347

                                            Attorneys for Plaintiff


cc     Counsel of Record (via ECF)




                                       3
